Citation Nr: 1729207	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  06-39 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to initial disability ratings in excess of 20 percent for the period prior to February 14, 2008, in excess of 10 percent for the period from February 14, 2008 to October 25, 2015 and in excess of 20 percent from October 26, 2015 for service-connected degenerative disc disease, L5-S1, with arthritis, to include the issue of a separate rating for right lower extremity radiculopathy.

2.  Entitlement to initial disability ratings in excess of 10 percent for the period prior to October 26, 2015 and in excess of 20 percent from October 26, 2015 for service-connected radiculopathy of the left lower extremity.

3.  Entitlement to initial disability ratings in excess of 10 percent prior to October 18, 2012 and a compensable rating from October 18, 2012 for service-connected chronic headaches.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1987 to September 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, in pertinent part, granted service connection for low back pain with degenerative disc disease at L5-S1 and assigned a 20 percent rating effective September 13, 2005.  The November 2005 rating decision also granted service connection for chronic headaches and assigned a 10 percent rating effective September 13, 2005.  

Thereafter, a December 2008 rating decision reduced the Veteran's disability rating for chronic low back pain with degenerative disc disease at L5-S1 which was 20 percent disabling to 10 percent disabling effective February 14, 2008.  Then, in October 2010, the Board remanded these matters, including the raised issue of TDIU for further development and examination.  Following, in January 2014, the RO issued a rating decision which granted service connection for left lower extremity radiculopathy with a 10 percent disability rating assigned effective November 10, 2010 and decreased the evaluation of chronic headaches which was 10 percent disabling to noncompensable effective October 18, 2012.  Thereafter, on August 10, 2016, the RO issued a rating decision that increased the disability evaluation for degenerative disc disease at L5-S1 with arthritis to 20 percent effective May 6, 2016 and continued the 10 percent disability evaluation for left lower extremity radiculopathy.  Thereafter, the August 25, 2016 rating decision found there were clear and unmistakable errors in the August 10, 2016 rating decision.  Specifically, the correct date of increase for the Veteran's thoracolumbar spine was October 26, 2015 and an increased evaluation of 20 percent was assigned for radiculopathy of the left lower extremity effective October 26, 2015.

The Board acknowledges that the issues of entitlement to a disability evaluation in excess of 10 percent for service-connected right knee strain with degenerative joint disease and entitlement to service connection for fibromyalgia as a chronic qualifying disability due to Gulf War exposures have been perfected, but not yet certified to the Board.  See December 2016 VA Form 9, substantive appeal.  The Board's review of the claims file reveals that the Agency of Original Jurisdiction (AOJ) is still taking action on these issues and scheduling the Veteran for his requested hearing.  As such, the Board will not accept jurisdiction over those issues.

The matter of a separate compensable evaluation for right lower extremity radiculopathy, as associated with degenerative disc disease, L5-S1, with arthritis, is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  For the period from September 13, 2005 to February 13, 2008, the Veteran's service-connected degenerative disc disease, L5-S1, with arthritis did not result in forward flexion of 30 degrees or less or ankylosis of the entire spine.

2.  For the period from February 14, 2008 to October 25, 2015, the Veteran's service-connected degenerative disc disease, L5-S1, with arthritis did not result in forward flexion of greater than 30 degrees but not greater than 60 degrees, nor evidence of guarding and muscle spasms resulting in abnormal gait or abnormal spinal contour.

3.  For the period beginning on October 26, 2015, the Veteran's service-connected degenerative disc disease, L5-S1, with arthritis did not result in forward flexion of 30 degrees or less or ankylosis of the entire spine.

4.  For the period prior to October 26, 2015, the Veteran's radiculopathy of the left lower extremity resulted in mild incomplete paralysis of the sciatic nerve.  

5.  For the period beginning on October 26, 2015, the radiculopathy of the left lower extremity resulted in moderate incomplete paralysis of the sciatic nerve.

6.  For the period prior to October 18, 2012, the Veteran experienced chronic headaches which occurred weekly but were not characterized as prostrating.

7.  For the period beginning on October 18, 2012, the Veteran experienced prostrating headaches which occurred once a month.

8.  On August 8, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal for TDIU is requested.


CONCLUSIONS OF LAW

1.  For the period of September 13, 2005 to February 14, 2008, the criteria for initial an disability rating in excess of 20 percent for service-connected degenerative disc disease, L5-S1, with arthritis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, Diagnostic Codes 5237-5243 (2016).

2.  For the period from February 14, 2008 to October 26, 2015, the criteria for an initial disability rating in excess of 10 percent for service-connected degenerative disc disease, L5-S1, with arthritis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, Diagnostic Codes 5237-5243 (2016).

3.  For the period beginning on October 26, 2015 forward, the criteria for an initial disability rating in excess of 20 percent for service-connected degenerative disc disease, L5-S1, with arthritis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, Diagnostic Codes 5237-5243 (2016).

4.  The criteria for an initial disability rating in excess of 10 percent for the period prior to October 26, 2015 and in excess of 20 percent from October 26, 2015 for service-connected radiculopathy of the left lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.71a, 4.124(a) Diagnostic Code 8520 (2016).

5.  For the period prior to October 18, 2012, the criteria for an initial disability rating in excess of 10 percent for service-connected chronic headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.10, 4.124a, Diagnostic Code 8100 (2016).

6.  For the period from October 18, 2012 until June 22, 2015, the criteria for an initial compensable disability rating for service-connected chronic headaches have not been met.

7.  For the period from June 23, 2015, the criteria for an initial disability rating of 30 percent for service-connected chronic headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.10, 4.124a, Diagnostic Code 8100 (2016).

8.  The criteria for withdrawal of an appeal of the claim for TDIU by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn the appeal for a claim for TDIU and, hence, there remain no allegations of errors of fact or law for appellate consideration pertaining to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal for TDIU and it is dismissed.

Duties to Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

The duty to notify has been met.   Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The United States Court of Appeals for the Federal Circuit has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).   In light of the foregoing, nothing more is required.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

Following an unsuccessful search for the Veteran's claims file, in August 2012, the Veteran was informed that his claims file had been misplaced and asked to submit copies of all records he had that would aid in the reconstruction progress.  Thereafter, the AMC attempted to reconstruct the file; however, the earliest available documents from his claims were from November 2005.  The Board is confident that the record, while not as complete as the original claims file, has been sufficiently reconstructed.  Furthermore, neither the Veteran nor his representative has made any contention to the contrary.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records and VA treatment records with the claims file.  The Veteran was also afforded adequate examinations.  The examiners considered the relevant history, provided a detailed description of the conditions, and provided an extensive analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

In compliance with the remand directives, the Veteran was afforded updated examinations.  There has been substantial compliance with the remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2016).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2016).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016).

The Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).

Degenerative Disc Disease

The General Rating Formula for Diseases and Injuries of the Spine assigns ratings with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of the injury or disease.  The General Rating Formula for Diseases and Injuries of the Spine provides that a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees or muscle spasm, guarding or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of height.

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.
 
A 40 percent rating is warranted if there is forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.
 
A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.
 
A maximum 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

The normal range of motion for the thoracolumbar spine is from 0 degrees to 90 degrees forward flexion, 0 degrees to 30 degrees extension, 0 degrees to 30 degrees left and right lateral flexion, and 0 degrees to 30 degrees left and right lateral rotation.  38 C.F.R. § 4.71, Diagnostic Codes 5235 to 5242, General Rating Formula, Note (2); see also 38 C.F.R. § 4.71, Plate V.  Combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Id.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71, Diagnostic Codes 5235 to 5242, General Rating Formula, Note (5).  Unfavorable ankylosis is a condition in which the entire thoracolumbar spine or the entire spine is fixed in flexion or extension and ankylosis results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation, or neurologic symptoms due to nerve root stretching.  Id.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Factors of joint disability include increased or limited motion, weakness, and fatigability, or painful movement, swelling, deformity or disuse atrophy.  Painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.
 
Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  There is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain, without objective functional loss, does not require that a higher rating be assigned.  The assignment of highest rating for pain without other objective findings would lead to potentially "absurd results."  Id. at 43.  

Diagnostic Code 5243 also is potentially applicable to the Veteran's lumbosacral spine rating claim.  Diagnostic Code 5243 addresses intervertebral disc syndrome (IVDS).  Pursuant to this diagnostic code, IVDS is rated under either the General Rating Formula outlined above or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating IVDS), whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  A 10 percent disability rating is assigned for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent disability rating is assigned for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is assigned for incapacitating episodes having a total duration of at least 4 weeks during the past 12 months.  A 60 percent rating is assigned for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating IVDS.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating IVDS, Note (1).  In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.

The record includes VA treatment records from March 2006 to October 2016 which showed continued diagnosis and treatment for the Veteran's chronic back pain.  Of particular note, a March 2006 VA treatment note reflects that the Veteran reported constant pain in the low back at a 5 out of 10 intensity on average with no exacerbating factors.  He had occasional radiation down the back of the left leg to the knee but no lower extremity numbness or weakness.  He did report intermittent flare-ups that would last 1 hour to 2 days which he would treat with lying flat on the floor, ice, massage and medication.  He indicated he did not use a TENS unit or any type of lumbar support.  Moreover, a February 2015 VA treatment note reported the Veteran was seen for a routine visit but was experiencing back pain.  He reported the pain radiated down his left leg but there were no bladder or bowel problems.  

A VA examination was performed in November 2010.  The Veteran described gradual onset of low back pain that has worsened.  He also described pain that radiated into his left leg several times a week.  The Veteran further reported weekly severe flare-ups which would last for hours.  These flare-ups were caused by prolonged standing and walking.  No history of urinary incontinence, urgency or erectile dysfunction was reported.  On examination, no muscle spasms, atrophy, tenderness or weakness was found although there was guarding on the right side as well as pain on motion noted.  Other symptoms of the Veteran's back included constant pain, described as aching and burning which was moderate in severity, but daily.  No incapacitating episodes of lumbosacral spine symptoms were found on examination. The Veteran's range of motion was 70 degrees flexion, 20 degrees extension, 30 degrees of left lateral flexion, 30 degrees of left lateral rotation, 30 degrees of right lateral flexion and 30 degrees of right lateral rotation.  There was evidence of pain on active range of motion.

A June 2015 VA examination diagnosed the Veteran with intervertebral disc syndrome, lumbar degenerative disc disease and retrolisthesis.  The Veteran reported flare-ups of the back related to normal daily required activities along with functional loss with pain on range of motion.  On examination, the Veteran's forward flexion was 60 degrees, extension was 15 degrees, bilateral lateral flexion was 15 degrees and bilateral lateral rotation was 20 degrees.  Pain was noted on examination which caused functional loss.  Guarding and muscle spasms were found on examination, but the muscle spasms, localized tenderness and guarding were not resulting in abnormal gait or abnormal spinal contour.  Moreover, muscle strength and reflexes were found to be normal and no muscle atrophy was noted for the hip, knee, ankle and great toe.  The examiner also diagnosed the Veteran with IVDS and found that the Veteran had episodes of bed rest having a total duration of at least one week but less than two weeks during the past 12 months.  No assistive devices were used for ambulation and no functional impact on the ability to work was found.  No ankylosis of the spine was diagnosed.  

An October 2015 VA examination diagnosed the Veteran with intervertebral disc syndrome.  The Veteran described flare-ups of his back symptoms caused by prolonged standing, sitting and walking.  Additionally, he reported functional loss including decreased flexion with pain and weakness.  On examination, his forward flexion was 50 degrees, extension was 20 degrees, bilateral lateral flexion was 20 degrees and bilateral lateral rotation was 20 degrees.  Evidence of pain on weight bearing was also found along with pain, fatigue, weakness and lack of endurance with repeated use over a period of time.  The pain, fatigue, weakness and lack of endurance significantly limited the functional ability of the Veteran's back during a flare up, but the range of motion was the same as previously stated.  The Veteran had no guarding or muscle spasms.  Moreover, the examiner noted that while the Veteran has a diagnosis of IVDS he has not had any episodes of acute signs or symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician in the past 12 months.  The examiner did note the Veteran regularly used a cane for ambulation.  The functional impact of the Veteran's back condition on his ability to work included an inability to sit for prolonged periods of time due to increased pain.  No ankylosis of the spine was diagnosed.  

A VA examination was performed in June 2016.  The Veteran was diagnosed with degenerative arthritis of the spine and intervertebral disc syndrome.  At the examination, the Veteran reported having flare-ups with reduction in range of motion during flares.  Functional loss from his back pain included not being able to bend down, sit or stand for long periods of time.  On examination, the Veteran had 40 degrees of forward flexion, 5 degrees of extension, 15 degrees of right lateral flexion, 20 degrees of left lateral flexion, and 25 degrees of bilateral lateral rotation.  Pain was noted on examination and causes functional loss.  Additionally, evidence of pain with weight bearing was documented.  Furthermore, pain, fatigue and lack of endurance were factors that cause functional loss.  The Veteran also exhibited muscle spasms and guarding but had normal muscle strength and no muscle atrophy.  No evidence of ankylosis was found on examination and no assistive devices were used for ambulation.

While IVDS was diagnosed, the Veteran did not have any episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician in the past 12 months.  Lastly, the examiner found the Veteran's lumbar spine condition precluded gainful physical occupations particularly that require standing, lifting, loading or climbing but did not preclude gainful sedentary occupations.

As previously discussed, the Veteran's claims file has been reconstructed and not all of the evidence of record was able to be located.  In particular, evidence from the period of September 13, 2005 to February 13, 2008 is limited.  The Board does not have the April 2005 Medical Evaluation Board examination available for review, which was relied upon for rating purposes in the November 2005 rating decision.  However, the rating decision states the Veteran experienced pain and limited motion with flexion of 44 degrees with no evidence of additional functional loss.  Relying on the available medical evidence, a disability rating in excess of 20 percent is not warranted under the criteria for the General Rating Formula.  

For the period from February 14, 2008 to October 25, 2015, a disability rating in excess of 10 percent is not warranted.  While the February 2008 VA examination was not available for review in the reconstructed case file, the remaining evidence of record reflects that for that period, the Veteran's flexion was limited to between 60 degrees and 70 degrees.  While some guarding and muscle spasms were documented for this period, there is no evidence that either were severe enough to result in an abnormal gait or abnormal spinal contour.

Lastly, for the period from October 26, 2015, a disability rating in excess of 20 percent is not warranted because the Veteran's flexion was found to be 50 degrees with no guarding and no muscle spasms documented.  As such, a rating of 20 percent is warranted for this period.  A rating of 40 percent is not warranted because there is no evidence of forward flexion of 30 degrees or less nor is there any evidence of ankylosis of the spine during this appeal period.

The Board also notes that there is no medical evidence of urinary incontinence or urgency as well as no evidence of ankylosis for any of the periods at issue on appeal.  Therefore, the evidence of record does not warrant an increased rating under Diagnostic Code 5235.  The Veteran has, however, been diagnosed with left lower extremity radiculopathy, which is addressed below as a separate rating.  The issue of a separate rating for right lower extremity is the subject of remand herein.

Lastly, while there was a diagnosis of IVDS provided beginning in June 2015, the diagnosis does not provide the Veteran with a higher rating for any of the periods on appeal.  In particular, the June 2015 VA examiner found the Veteran had a diagnosis of IVDS with episodes of bed rest having a total duration of at least one week but less than two weeks during the past 12 months.  As such, a 10 percent rating would be warranted under Diagnostic Code 5243.  However, that is the rating the Veteran is already receiving for this period.  As there is no evidence of incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a higher rating of 20 percent is not applicable.  Following the June 2015 examination, there is no evidence of having any episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician in the past 12 months.  Therefore, the evidence of record does not warrant an increased rating under Diagnostic Code 5243 for any of the periods on appeal. 

It is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement and weakness. DeLuca, 8 Vet. App. at 206-07.  The evidence includes the Veteran's complaints of frequent flare-ups of low back pain which on occasion have required the use of a cane for ambulation.  Moreover, the evidence includes complaints of flare-ups and pain from excessive walking, standing, lifting, bending and sitting.  Pain levels were reported as high as 5 out of 10.  The Board notes the June 2016 VA examiner found functional loss including fatigue and lack of endurance.  However, here, even with consideration of all relevant functional factors, it is clear that the Veteran's lumbar spine motion was not limited to 30 degrees or less at any time during the appeal periods nor was there any evidence of ankylosis of the spine at any time.  While there is no disputing the Veteran had pain on movement, the Board cannot conclude that his loss of motion of the lumbar spine warrants additional compensation due to functional loss for any period on appeal.

In so finding, the Board has considered the medical evidence of record, including the VA examinations regarding the Veteran's functional loss and pain and acknowledges the Veteran's belief that his lumbar spine disorder warrants increased ratings.  The Veteran is competent to report that he is limited in activities such as sitting, standing and walking due to intense pain.  See Layno v. Brown, 6 Vet. App. 465, 471 (1994).  However, the Veteran is not competent to identify the specific level of the disability on appeal based on the Diagnostic Code and functional loss.

Left Lower Extremity Radiculopathy

The RO has evaluated the service-connected radiculopathy of the left lower extremity under Diagnostic Code 8520.

Under DC 8520, a 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve.  A 20 percent rating is warranted for moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating is assigned for moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating is assigned for severe incomplete paralysis of the sciatic nerve with marked muscular atrophy.  An 80 percent rating is assigned for complete paralysis of the sciatic nerve.

The medical evidence of record pertaining to radiculopathy includes several VA examinations.

In particular, a VA examination was performed in November 2010.  However, clarity regarding the issue of radiculopathy was later sought in July 2012.  Therefore, a July 2012 VA medical addendum to the November 2010 VA examination found the November 2010 VA examination indicated no findings of any radiculopathy.  The radiculopathy part of the diagnosis provided was based on symptoms of pain radiating into his left leg intermittently.  Therefore, no degree of radiculopathy was provided.

A June 2015 VA examiner diagnosed radiculopathy, finding moderate paresthesias in the left lower extremity and severe numbness in the left lower extremity.  Overall, the examiner found the severity of radiculopathy was mild.  

An October 2015 VA examiner also diagnosed the Veteran with radiculopathy.  Intermittent pain was mild for the right lower extremity and moderate for the left lower extremity and paresthesias and numbing were moderate for the left lower extremity.  The severity of the left side radiculopathy was moderate.  

Lastly, the June 2016 VA examiner also found the Veteran had severe radiculopathy in the left lower extremity along with severe paresthesias and numbness in the left lower extremity.  No radiculopathy was found in the right lower extremity.  The examiner ultimately concluded the Veteran suffered from moderate radiculopathy on the left side.

The medical evidence of record indicates the Veteran had no more than mild radiculopathy in the left lower extremity prior to October 26, 2015.  The first evidence of moderate radiculopathy on the left lower extremity was found in the October 26, 2015 VA examination.  Following that examination there is no evidence that the left lower extremity had moderately severe incomplete paralysis of the sciatic nerve.  Therefore, the ratings of 10 percent prior to October 26, 2015 and 20 percent from October 26, 2015 for the service-connected left lower extremity radiculopathy, but not higher, are supported.

Chronic Headaches

This disability is currently rated under 38 C.F.R. § 4.124a, Diagnostic Code 8100 as analogous to migraine headaches.  Under this Diagnostic Code a 50 percent rating is assigned for headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 30 percent rating is assigned for headaches with characteristic prostrating attacks occurring on an average once a month over the previous several months.  A 10 percent rating is assigned for headaches with characteristic prostrating attacks averaging one in two months over the previous several months.  A noncompensable (0 percent rating) is assigned for headaches with less frequent attacks.  Id. 

In determining whether the Veteran experiences the type and frequency of prostrating attacks of headaches necessary for a higher rating under Diagnostic Code 8100, the Board observes that the rating criteria do not define "prostrating" nor has the United States Court of Appeals for Veterans Claims (Court).  Fenderson v. West, 12 Vet. App. 119 (1999) (In which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.) 

By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH 999 (11th ed. 2003), "prostration" is defined as "complete physical or mental exhaustion."  Similarly, "prostration" is a medical term defined as "extreme exhaustion or powerlessness." DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1531 (32d ed. 2012).

A VA examination was performed in November 2010.  At the time of the examination, the Veteran reported his headaches had begun to be more frequent.  He described them as continuous and could not remember the last time he did not have a headache.  He treated the headaches with ibuprofen.  The examiner concluded the Veteran's migraine headaches occurred weekly but the attacks were not prostrating and ordinary activity was possible.  The headaches were treated with continuous medication and did last longer than 2 days.

Another VA examination was performed in June 2015 which diagnosed the Veteran with migraine headaches including migraine variants.  His treatment plan did not include medication; however, later in the examination it was noted the Veteran takes Motrin every 8 hours.  The Veteran described symptoms such as pulsating or throbbing head pain and pain localized to one side of the head.  Moreover, the Veteran reported sensitivity to light and sound that would last more than 2 days and was located on both sides of the head.  Occipital headaches were also noted by the examiner.  The examiner found the Veteran's headaches were characteristic of prostrating attacks occurring once every month.  

A VA examination was then performed in October 2015.  At that time, the Veteran was diagnosed with migraine headaches, including migraine variants.  The Veteran reported taking Motrin for treatment.  Further, the Veteran described symptoms including pulsating or throbbing head pain, pain on both sides of the head along with nausea, and sensitivity to light and sound.  The head pain would last for less than 1 day and was located on both sides of the head.  The examiner found the Veteran did not have characteristics of prostrating attacks of migraine headache pain.  The functional impact of the Veteran's headaches on the ability work included missing 21 days of work in the past year.

The record also includes VA treatment records from March 2006 to October 2016 which showed continued diagnosis and treatment for the Veteran's chronic migraine headaches.  A July 2014 VA treatment notation reported his headaches were worse.  He reported having headaches about 4 times a week, requiring him to miss work and sometimes to vomit.  The headaches were still successfully treated with Motrin.  A September 2014 VA treatment record reported worsening headaches.  Another September 2014 treatment notation stated the Veteran should continue ibuprofen but may need prophylactic medication for the headaches because he had 5 attacks per week. 

Thereafter, an August 2016 VA treatment notation reported the Veteran's headaches were controlled with Motrin.  A September 2016 VA treatment notation reported the Veteran had noticed more lightheadedness with standing and more intense migraine headaches.  He did not feel sick or nauseated during or after the episodes.  Another September 2016 VA treatment notation indicated he has daily headaches for which he uses ibuprofen regularly.  However, it was noted that this was not recommended and he would contact his neurologist for a different treatment plan.

For the period from September 13, 2005 to October 17, 2012, the objective medical evidence of record does not show evidence of headaches with characteristic prostrating attacks occurring on an average of once a month over the previous several months in order to warrant a rating higher than the 10 percent assigned.  In fact, the Board notes the November 2010 VA examiner did not characterize the Veteran's headaches as prostrating, though they occurred weekly.  

For the period beginning October 18, 2012 until June 22, 2015, the evidence does not support an initial compensable rating for the Veteran's chronic headaches.  The 10 percent rating criteria are not met, as there is no showing that the Veteran had characteristic prostrating attacks averaging at least one in 2 months over the last several months or more frequently.  Treatment records during this period reflect that the Veteran reported experiencing headaches, which he characterized as worse and which required him to miss work.  There is, however, no indication of the frequency of prostrating attacks, only that he experienced headaches about 4 times a week.  The Board finds that there is no showing that he experienced characteristic prostrating attacks each time he had a headache.

For the period beginning on June 23, 2015, there is conflicting medical evidence as to whether the Veteran's headaches are characterized as prostrating.  The June 2015 VA examiner reported the Veteran had prostrating headaches occurring monthly but the October 2015 VA examiner did not characterize the headaches as prostrating.  However, in viewing the evidence in the light most favorable to the Veteran, the Board gives probative weight to the June 2015 VA examiner's opinion that the Veteran suffers from prostrating headaches occurring once a month.  In so doing, the Board finds the Veteran's headaches more closely approximate the 30 percent disability rating criteria, but not higher, from June 23, 2015.  Despite evidence that the Veteran had to miss work due to his headaches, there is no evidence that the Veteran's headaches cause severe economic inadaptability to warrant a rating of 50 percent.


ORDER

Entitlement to an initial disability rating in excess of 20 percent for the period prior to February 14, 2008; in excess of 10 percent for the period from February 14, 2008 to October 25, 2015; and in excess of 20 percent from October 26, 2015 for service-connected degenerative disc disease, L5-S1, with arthritis is denied.

Entitlement to an initial disability rating in excess of 10 percent for the period prior to October 26, 2015 and in excess of 20 percent from October 26, 2015 for service-connected radiculopathy of the left lower extremity is denied.

Entitlement to an initial disability rating in excess of 10 percent prior to October 18, 2012 for service-connected chronic headaches is denied.

Entitlement to an initial compensable rating from October 18, 2012 to June 22, 2015 for service-connected chronic headaches is denied.

Entitlement to a 30 percent disability rating from October 18, 2012 for service-connected chronic headaches is granted, subject to controlling regulations applicable to the payment of monetary benefits.

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is dismissed.


REMAND

The General Rating Formula for Diseases and Injuries of the Spine provides for the assignment of separate disability ratings under appropriate diagnostic codes for any objective neurologic abnormalities associated with a disease or injury of the spine, including, but not limited to, bowel or bladder impairment.  38 C.F.R. § 4.71, Diagnostic Codes 5235 to 5242, General Rating Formula, Note (1).  In the present case, there is some evidence of right lower extremity radiculopathy, apparently associated with the service-connected degenerative disc disease at L5-S1 with arthritis.  In particular, the June 2015 and October 2015 VA examinations both diagnosed mild radiculopathy in the right lower extremity.  As a result, the AOJ must consider whether a separate rating is warranted for such manifestation of a service-connected disability.

Accordingly, this issue is REMANDED to the AOJ for the following action:

1.  Develop as appropriate whether a separate rating is warranted for right lower extremity radiculopathy as associated with the service-connected lumbosacral spine disability, including obtaining an appropriate examination, if deemed warranted.

2.  Then, adjudicate the issue.  If the matter is not resolved to the Veteran's satisfaction, issue a supplemental statement of the case (SSOC) which includes a summary of the evidence and applicable law and regulations considered.  The Veteran and his representative should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2016).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


